       Case 1:18-cv-02292-SHR Document 131 Filed 01/27/21 Page 1 of 11




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEITH C. BACHTELL and RENEE            :            Civil No. 1:18-CV-2292
D. BACHTELL, as Administrators of      :
the Estate of Jamison Taylor Bachtell, :
dec’d and in their own right           :
                                       :
    Plaintiffs,                        :
                                       :
v.                                     :            (Judge Rambo)
                                       :
GENERAL MILLS, INC. and                :
SIGNATURE BRANDS LLC                   :
                                       :
    Defendants/Third Party Plaintiffs, :
                                       :            (Magistrate Judge Carlson)
v.                                     :
                                       :
FLAIR FLEXIBLE PACKAGING               :
CORPORATION and MANTO                  :
INTERNATIONAL LIMITED                  :
                                       :
    Third-Party Defendants.            :

                           MEMORANDUM ORDER

      I.     Background

      This case arises out of a singular tragedy—the death of a six year old child in

December of 2016. On December 10, 2016, Jamison Bachtell and his family were

baking and icing holiday cookies when a plastic cap affixed to a tube of icing became

lodged in his throat during this family holiday gathering. Tragically, by December
                                         1
       Case 1:18-cv-02292-SHR Document 131 Filed 01/27/21 Page 2 of 11




11, Jamison Bachtell choked and died as a result of the injuries he sustained in this

incident. In the hours between this accident and Jamison Bachtell’s death, he

underwent emergency treatment at the Waynesboro Hospital, treatment that may

have contributed to his injuries and death.

      Following the loss of their child, Mr. and Mrs. Bachtell filed suit in the Court

of Common Pleas of Franklin County against the hospital and medical personnel

who provided this emergency treatment to their son. That litigation concluded with

a settlement of the family’s claims. The plaintiffs have also brought this action in

federal court against General Mills and Signature Bands, LLC, the manufacturer of

the icing tube, as well as Flair Flexible Packaging, the manufacturer of the cap that

became lodged in Jamison Bachtell’s throat. (Doc. 1). Recognizing that the degree

to which these various medical actors and product manufacturers may have

contributed to the chain of events that led to Jamison’s death was a contested issue

in this case, efforts were made to join these medical actors as third-party defendants

in this case. (Doc. 52). These efforts proved unsuccessful. Ultimately, on August 25,

2020, the district court dismissed these medical third-party defendants.

      In dismissing these third party defendants, the district court made several

observations that now guide us as we consider discovery disputes between the

parties. First, the court found that:

      [S]eminal Pennsylvania “[c]ase law specifically holds that a tortfeasor
      originally causing an injury and a physician who subsequently
                                          2
        Case 1:18-cv-02292-SHR Document 131 Filed 01/27/21 Page 3 of 11




       aggravates or causes a new injury are not joint tortfeasors.” See Voyles
       v. Corwin, 441 A.2d 381, 384 (Pa. Super. Ct. 1982) (quoting
       Lasprogata v. Qualls, 397 A.2d 803, 805 (Pa. Super. Ct. 1979)); accord
       Trout v. Milton S. Hershey Med. Ctr., 572 F. Supp. 2d 591, 594-95
       (M.D. Pa. 2008) (citing Voyles and Lasprogata); Smith v. Pulcinella,
       656 A.2d 494, 497 (Pa. Super. Ct. 1995) (“In each instance, the
       Superior Court held that the original tortfeasor and the physician were
       not joint tortfeasors.”).

(Doc. 104 at 6).

       While concluding that these medical actors were not joint tortfeasors who

could be joined in this action, the district court nonetheless acknowledged that there

was a factual dispute concerning the degree to which the manufacturers of this icing

tube and cap, and the medical personnel who treated Jamison Bachtell, were

responsible for this child’s injuries and death. As the court observed:

       [T]the Manufacturer Defendants and the Medical Malpractice
       Defendants bore completely distinct duties to Plaintiffs; their liability
       turns on distinct evidence; and the amount they each contributed to
       Plaintiffs’ ultimate injury can in fact be distinguished. Specifically,
       different causation theories could render different amounts of harm
       attributable to each defendant as the physicians suggest, that the loss
       of” Plaintiffs’ son’s life “was an unavoidable consequence of the harm
       [the Manufacturer Defendants] did him, no matter what the physicians
       did or should have done.” Id. “It may also be that proper medical care
       would have resulted in” Plaintiffs’ son surviving, with an unknown
       degree of permanent brain damage due to hypoxia, or possibly a
       complete recovery. Id. Thus, the amount of harm between the two
       defendants is separately allocable, and it will be the jury’s job to
       determine exactly how much harm the Manufacturer Defendants are
       responsible for.

(Id., at 8-9).


                                          3
       Case 1:18-cv-02292-SHR Document 131 Filed 01/27/21 Page 4 of 11




      The parties are now embroiled in occasionally contentious discovery relating

to these negligence and product liability claims brought against General Mills,

Signature Brands, and Flair. These discovery disputes have been referred to us for

resolution, and the parties’ latest dispute calls upon us to assess the issues identified

by the district court concerning the allocation of culpability between the medical

actors and these defendants, and determine the proper scope of discovery relating to

the plaintiffs’ prior lawsuit against these medical providers.

      General Mills has propounded 14 requests for admission upon the plaintiffs,

relating to the claims in this prior medical malpractice lawsuit as well as the

settlement of the lawsuit. (Doc. 129-1). The Bachtells objected to these requests for

admission, disputing the relevance of this information concerning their prior lawsuit

in the instant case. (Doc. 129-2). On January 26, 2021, after receiving notice of this

discovery dispute, we convened a telephonic conference of counsel. In the course of

this conference, several facts became evident. First, it is apparent that all parties

agree that the underlying facts regarding the degree to which medical negligence

may have contributed to the injuries and death of Jamison Bachtell are relevant in

this case. Instead, what is disputed is the extent to which admissions regarding the

claims made in this prior lawsuit, or the settlement of those claims, materially

advances an understanding of those underlying facts.




                                           4
       Case 1:18-cv-02292-SHR Document 131 Filed 01/27/21 Page 5 of 11




      As to this issue, the parties have starkly different views. Noting that the

medical defendants have been dismissed from this case, the plaintiffs contend that

the claims alleged in this prior litigation, and the settlement of those claims, would

not be relevant, admissible, or discoverable in this case. In contrast, General Mills

suggests that this information concerning the Bachtells’ state court lawsuit and its

settlement may aid the jury in assessing and allocating relative culpability in this

case, a task the district court indicated would fall to the jury at trial. In addition,

General Mills’ counsel argued that the defendant should be entitled to show that at

various times, the plaintiffs have attributed negligence and causation for Jamison’s

injuries and death to different actors.

      Upon consideration, we agree in the main with the plaintiffs that, while the

underlying facts concerning the degree to which medical negligence contributed to

the injuries and death of Jamison Bachtell are relevant, discovery regarding the

claims and settlement of this prior lawsuit has limited relevance in this case.

Therefore, we will sustain the plaintiffs’ objections to these requests for admission.

      II.    Discussion

      The resolution of this discovery dispute is guided by familiar legal principles.

The scope of discovery is defined by Rule 26(b)(1) of the Federal Rules of Civil

Procedure, which provides that:

      Unless otherwise limited by court order, the scope of discovery is as
      follows: Parties may obtain discovery regarding any nonprivileged
                                          5
         Case 1:18-cv-02292-SHR Document 131 Filed 01/27/21 Page 6 of 11




      matter that is relevant to any party's claim or defense and proportional
      to the needs of the case, considering the importance of the issues at
      stake in the action, the amount in controversy, the parties' relative
      access to relevant information, the parties' resources, the importance of
      the discovery in resolving the issues, and whether the burden or expense
      of the proposed discovery outweighs its likely benefit. Information
      within this scope of discovery need not be admissible in evidence to be
      discoverable.

Fed. R. Civ. P. 26(b)(1). While Rule 26 states that “[p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party's claim or defense,”

this concept of relevance is tempered by principles of proportionality.

      We are now enjoined to also consider whether the specific discovery sought

is “proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties' relative access to relevant

information, the parties' resources, the importance of the discovery in resolving the

issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit.” Fed. R. Civ. P. 26(b)(1). “Thus, it has been said that the amended

rule ‘restores the proportionality factors to their original place in defining the scope

of discovery.’ ” Fassett v. Sears Holdings Corp., 319 F.R.D. 143, 150 (M.D. Pa.

2017) (quoting Wertz v. GEA Heat Exchangers Inc., No. 1:14-CV-1991, 2015 WL

8959408, at *2 (M.D. Pa. Dec. 16, 2015)). See Lawson v. Love's Travel Stops &

Country Stores, Inc., No. 1:17-CV-1266, 2020 WL 109654, at *3 (M.D. Pa. Jan. 9,

2020).

                                           6
       Case 1:18-cv-02292-SHR Document 131 Filed 01/27/21 Page 7 of 11




      As the text of Rule 26 implies, decisions regarding the proper scope of

discovery and the reach of protective orders are matters consigned to the court’s

discretion and judgment. Therefore, a court’s decisions regarding the conduct of

discovery will be disturbed only upon a showing of an abuse of discretion.

Marroquin-Manriquez v. I.N.S., 699 F.2d 129, 134 (3d Cir. 1983). This far-reaching

discretion extends to rulings by United States Magistrate Judges on discovery

matters. In this regard:

      District courts provide magistrate judges with particularly broad
      discretion in resolving discovery disputes. See Farmers & Merchs. Nat'l
      Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572, 585
      (D.N.J.1997). When a magistrate judge's decision involves a
      discretionary [discovery] matter . . . , Acourts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.@ Saldi v. Paul Revere Life Ins. Co., 224
      F.R.D. 169, 174 (E.D.Pa.2004) (citing Scott Paper Co. v. United States,
      943 F.Supp. 501, 502 (E.D.Pa.1996)). Under that standard, a magistrate
      judge's discovery ruling Ais entitled to great deference and is reversible
      only for abuse of discretion.@ Kresefky v. Panasonic Commc'ns and
      Sys. Co., 169 F.R.D. 54, 64 (D.N.J.1996); see also Hasbrouck v.
      BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45 (N.D.N.Y.1999)
      (holding that discovery rulings are reviewed under abuse of discretion
      standard rather than de novo standard); EEOC v. Mr. Gold, Inc., 223
      F.R.D. 100, 102 (E.D.N.Y.2004) (holding that a magistrate judge's
      resolution of discovery disputes deserves substantial deference and
      should be reversed only if there is an abuse of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 3735702, *1 (D.N.J. Sept. 17, 2010).




                                          7
       Case 1:18-cv-02292-SHR Document 131 Filed 01/27/21 Page 8 of 11




      To the extent that discovery demands seek information concerning the

settlement of other cases, additional considerations come into play.

      When presented with requests for the disclosure of documents relating
      to the settlement of claims certain additional principles guide the
      exercise of the court's discretion. There is an inherent tension between
      Fed.R.Evid. 408, which prohibits the use of settlement discussions to
      prove liability, and Rule 26, which permits liberal discovery. The mere
      fact that settling parties have agreed to maintain the confidentiality of
      their agreement does not automatically serve to shield the agreement
      from discovery. We note that several courts have addressed the question
      of whether a non-settling party should have access to a settlement
      agreement that is confidential by agreement of the signatories, as is the
      case here. “None of these courts have blithely permitted discovery, but
      rather require some heightened showing of relevance or need.” In re
      Flat Glass Antitrust Litigation, 2013 WL 1703864 * 1 (W.D. Pa. Apr.
      19, 2013) (internal citations omitted).

Duncan v. Black, No. 2:15CV1347, 2018 WL 317957, at *2 (W.D. Pa. Jan. 8, 2018).

“Thus, while the ‘Third Circuit does not recognize a settlement privilege, ... Parties

seeking to discover such [settlement] communications must make a heightened,

more particularized showing of relevance.’” Id. at *3 (quoting Rhines v. United

States, 2014 WL 3829002 *3 (M.D. Pa. Aug. 4, 2014)).

      In the instant case, we are presented with a dispute concerning the extent to

which the claims brought by the plaintiffs against various medical defendants in a

prior lawsuit, and the settlement of those claims, is relevant and admissible in the

products liability case brought by the Bachtells against General Mills, Signature

Brands, and Flair. While we agree that the facts surrounding the medical treatment

given to Jamison Bachtell on December 10, 2016 is doubtless relevant here, we
                                          8
       Case 1:18-cv-02292-SHR Document 131 Filed 01/27/21 Page 9 of 11




believe that General Mills’ position conflates the universally acknowledged

relevance of this information with its actual discovery demands, which request

admissions regarding prior litigation rather than underlying factual matters.

      For example, the evidentiary relevance of admissions regarding the settlement

of this prior state case is highly problematic since Rule 408 of the Federal Rules of

Evidence seems to flatly declare that such matters are generally not relevant or

admissible. Nor has General Mills made the type of “heightened, more particularized

showing of relevance” typically required to compel such discovery. Rhines, 2014

WL 3829002, at *3. Therefore, General Mills is not legally entitled to compel

admissions to the fact of the settlement of this prior case.

      The defense requests for admissions concerning the fact that the plaintiffs

have previously alleged that the negligence of these medical actors caused the death

of Jamison Bachtell presents a somewhat closer question. In broad strokes, this

information may have some potential relevance in a case that entails allocating

culpability between the manufacturers and medical actors since it shows that the

plaintiffs have attributed some blame to the medical actors at an earlier date.

However, in our view, these requests that demand admissions concerning the details

of the claims set forth in this prior civil complaint are both too detailed and

unnecessary.




                                           9
      Case 1:18-cv-02292-SHR Document 131 Filed 01/27/21 Page 10 of 11




      These requests or admissions are unnecessary because the plaintiff executed

a verification to the state court complaint itself “verify[ing] that the statements made

in the . . . Civil Complaint are true and correct to the best of our knowledge,

information, and belief.” (Doc. 129-1, at 50). Thus, to the extent that the allegations

in the prior state complaint have some evidentiary value—a matter that the parties

will likely contest at trial—the plaintiffs have already attested to their belief that

these allegations are true and correct. Given these facts, compelling further

admissions by the plaintiffs to facts that they have already attested to is superfluous,

unnecessary and disproportionate to the needs of the case. Therefore, we will not

compel further responses by the plaintiffs to these requests for admissions.

      An appropriate order follows.




                                               /s/ Martin C. Carlson
                                               Martin C. Carlson
                                               United States Magistrate Judge

DATED:       January 27, 2021




                                          10
      Case 1:18-cv-02292-SHR Document 131 Filed 01/27/21 Page 11 of 11




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEITH C. BACHTELL and RENEE            :          Civil No. 1:18-CV-2292
D. BACHTELL, as Administrators of      :
the Estate of Jamison Taylor Bachtell, :
dec’d and in their own right           :
                                       :
    Plaintiffs,                        :
                                       :
v.                                     :          (Judge Rambo)
                                       :
GENERAL MILLS, INC. and                :
SIGNATURE BRANDS LLC                   :
                                       :
    Defendants/Third Party Plaintiffs, :
                                       :          (Magistrate Judge Carlson)
v.                                     :
                                       :
FLAIR FLEXIBLE PACKAGING               :
CORPORATION and MANTO                  :
INTERNATIONAL LIMITED                  :
                                       :
    Third-Party Defendants.            :

                                   ORDER

      AND NOW, this 27th day of January 2021, in accordance with the

accompanying Memorandum, IT IS ORDERED that the defendant’s request to

compel the plaintiffs to respond to requests for admissions (Doc. 129) is DENIED.

                                            /s/ Martin C. Carlson
                                            United States Magistrate Judge

                                       11
